Exhibit 10(b)

 

As amended through January 1, 2004

 

 

 

 

 

 

 

 

 

DARDEN RESTAURANTS, INC.

FLEXCOMP PLAN

 

 

 



 

 

DARDEN RESTAURANTS, INC.

FLEXCOMP PLAN

 

ARTICLE I

INTRODUCTION

 

Section 1.1      Purpose of Plan. Darden Restaurants, Inc. (formerly known as
“General Mills Restaurants, Inc.”) hereby adopts the Darden Restaurants, Inc.
FlexComp Plan (the “Plan”) for a select group of the key management and highly
compensated employees of the Company as a means of providing bonus income and a
method for sheltering a portion of an eligible individual’s income from current
taxation by providing (i) current bonus income (referred to herein as “FlexComp
Awards”) on an annual basis and providing a means by which an eligible
individual may elect to defer the payment of all or a portion of his or her
FlexComp Award for a period of one or more years, and (ii) a means by which an
eligible individual may elect to defer the payment of all or a portion of his or
her salary and/or applicable bonus (in addition to his FlexComp Awards) for a
period of one or more years. In addition, this Plan is intended to be a
successor Plan with respect to certain liabilities on behalf of certain
individuals who had deferred compensation accounts under the General Mills
Restaurants, Inc. FlexComp Plan, the General Mills, Inc. Deferred Compensation
Plan and/or the Supplemental Savings Plan of General Mills, Inc. immediately
prior to the Effective Date, which liabilities were transferred to this Plan as
a result of the spin-off of General Mills Restaurants, Inc. from General Mills,
Inc.

 

Section 1.2      Effective Date of Plan. This Plan is a successor plan to the
plans named below as of the Effective Date. This Plan was amended, effective
January 1, 1996, to allow for the deferral of salary and bonuses with respect to
eligible individuals. The original effective date of the predecessor plans, from
which liabilities are transferred to this Plan, are as follows:

 

 

(a)

The original effective date of the General Mills Restaurants, Inc. FlexComp Plan
was June 1, 1994;

 

 

(b)

The original effective date of the General Mills, Inc. Deferred Compensation
Plan was May 1, 1984; and

 

 

(c)

The original effective date of the Supplemental Savings Plan of General Mills,
Inc. was July 25, 1983.

 

The Plan has been amended from time to time from its original effective date.
This amendment and restatement includes all amendments through July 26, 2002.

 

 



 

 

ARTICLE II

DEFINITIONS

 

Section 2.1      Code shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

Section 2.2       Committee shall mean the Minor Amendment Committee of the
Board of Directors of the Company or its delegate or the Compensation Committee
of the Board of Directors with respect to any determination that is made with
respect to a Participant who is subject to Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

 

Section 2.3       Company shall mean Darden Restaurants, Inc. and any of its
subsidiaries or affiliated business entities as shall be authorized to
participate in the Plan by the Board, or its delegate.

 

Section 2.4      Current Compensation shall be determined solely for the period
during which the Participant was ineligible to accrue benefits under the
Retirement Plan or the Retirement Income Plan of General Mills, Inc. and shall
mean the “Earnable Compensation” that would have been recognized under the
Retirement Plan for such Participant for such period, without regard to any
limitations on compensation imposed under the Code. Notwithstanding the
preceding sentence, the following special rules shall apply in determining
Current Compensation:

 

 

(a)

Any annual incentive compensation that is based on fiscal year performance shall
be considered Current Compensation for the Plan Year in which it accrues, and
any incentive compensation that is not based on fiscal year performance shall be
considered Current Compensation for the Plan Year in which paid.

 

 

(b)

In the case of a Participant who is totally and permanently disabled and who is
receiving long-term disability benefits from an LTD Plan, Current Compensation
shall include “hypothetical earnings” based on the greater of (1) the
Participant’s base salary rate at the time the disability occurred, or (2) the
Participant’s eligible earnings for the calendar year immediately prior to the
onset of the disability, but shall not include “hypothetical earnings” for any
period after the earlier of (A) the date the Participant attains age 65, or (B)
the date the Participant is no longer eligible to receive benefits under an LTD
Plan.

 

 

(c)

Current Compensation shall not include any amounts paid pursuant to a severance
plan or arrangement or a special service allowance.

 

 

(d)

Any amounts attributable to sign-on bonuses or special project bonuses shall not
be considered Current Compensation for purposes of determining the amount of any
FlexComp Award (although such amounts shall be included for determining an
individual’s compensation for purposes of Section 3.3(c), whether or not
deferred).

 

 

 

 

-2-

 



 

 

 

(e)

Current Compensation shall not include amounts paid prior to the date of a
Participant’s first anniversary of employment, unless such Participant was hired
prior to November 1, 1994.

 

Section 2.5      Deferred Comp Participant shall mean a Participant who is
eligible under Section 3.3 to defer all or a portion of his or her compensation
(including salary and/or bonuses) as described in Section 4.4.

 

Section 2.6       DSP shall mean the Darden Savings Plan (formerly the “Profit
Sharing and Savings Plan for Darden Restaurants, Inc.).

 

 

Section 2.7

Effective Date shall mean May 29, 1995.

 

Section 2.8      FlexComp Award Participant shall mean a Participant who is
eligible under Section 3.2 for a FlexComp Award under Section 4.1 and deferral
of that award under Section 4.3.

 

Section 2.9     Management Incentive Plan shall mean the plan adopted by Darden
Restaurants, Inc. for key management employees.

 

Section 2.10  Minor Amendment Committee shall mean the Minor Amendment
Committee, appointed by the Board of Directors of Darden Restaurants, Inc.

 

Section 2.11   Participant shall mean any employee of the Company who meets the
eligibility requirements for a deferral under this Plan as set forth in Article
III.

 

 

Section 2.12

Plan Year shall mean the twelve-month period ending each May 31.

 

Section 2.13   Retirement Plan shall mean the Retirement Income Plan of Darden
Restaurants, Inc. (formerly the “Pension Plan for Salaried Employees of General
Mills Restaurants, Inc.”).

 

Section 2.14    Supplemental Savings Plan shall mean the Supplemental Savings
Plan of General Mills, Inc., under which certain employees of General Mills,
Inc. or one of its affiliates had an account balance as of the Effective Date,
which liabilities were transferred to this Plan as of the Effective Date, or,
with respect to individuals who became employees of the Company after the
Effective Date, but before the one-year anniversary of the Effective Date, on
said one-year anniversary of the Effective Date.

 

 

 

-3-

 



 

 

ARTICLE III

ELIGIBILITY FOR AWARDS AND DEFERRALS

 

Section 3.1       Participation. An individual shall be a Participant in this
Plan only if he or she satisfies any of the eligibility criteria set forth in
Section 3.2 or Section 3.3. Upon becoming a Participant under Section 3.2 or
Section 3.3, such an individual shall be permitted to participate solely for the
deferral and award provisions of this Plan for which he or she has satisfied the
eligibility criteria. Notwithstanding the foregoing, in no event may a
Participant defer any amounts under this Plan during a period when the
individual is receiving any amounts paid pursuant to a severance plan or
arrangement or a special service allowance maintained by the Company.

 

Section 3.2       FlexComp Award Participants. An individual who has completed
one year of service with the Company (including service with General Mills, Inc.
prior to the Effective Date) shall be eligible to become a FlexComp Award
Participant in the FlexComp Award feature of this Plan (including the deferral
of such Award) for a Plan Year, if such individual:

 

 

(a)

is designated as eligible to participate hereunder by the Minor Amendment
Committee (or its designee) or by the Compensation Committee if such individual
is subject to Section 16 of the Exchange Act;

 

 

(b)

is a highly compensated employee (as defined in Code Section 414(q) and the
regulations and other guidance issued thereunder) under the DSP and the
Retirement Plan for the DSP and Retirement Plan plan years that occur within the
Plan Year or was a highly compensated employee during the preceding two plan
years of the DSP and the Retirement Plan or is employed at a salary which, on an
annual basis, is anticipated to exceed $80,000 (adjusted for increases in the
cost of living at the same time and in the same manner permitted under Code
Section 415(d));

 

 

(c)

is either employed by the Company or receiving benefits under a long-term
disability income plan of the Company (“LTD Plan”) on or after June 1, 1994;

 

 

(d)

is not an active participant in the Retirement Plan, the DSP, or any other
tax-qualified retirement plan sponsored or maintained by the Company; and

 

 

(e)

would be entitled to accrue benefits under the Retirement Plan and be entitled
to have contributions made under the DSP (or, if the individual is receiving
benefits from an LTD Plan, would be entitled to accrue benefits under the
Retirement Plan) if such plans did not have restrictions on participation by
highly compensated employees or employees whose annualized salary as of his date
of hire exceeds $80,000 (as adjusted).

 

Notwithstanding the foregoing provisions of Section 3.2(b), effective May 1,
1999, the rule in the DSP and Retirement Plan automatically excluding an
employee from participation

 

 

 

-4-

 



 

therein for two plan years after a plan year in which such employee is a highly
compensated employee shall not apply with respect to Qualified Managers as
defined in the DSP. Therefore, in lieu of Section 3.2(b), such individuals shall
be eligible to become a FlexComp Award Participant in the FlexComp Award feature
of this Plan (including the deferral of such Award) for a Plan Year, if such
individual otherwise meets the requirements of Section 3.2(a), (c), (d), and (e)
and such individual is a highly compensated employee, as defined therein for the
current DSP and Retirement Plan plan years or is employed at a salary which, on
an annual basis, is anticipated to exceed $80,000 (adjusted for increases in the
cost of living at the same time and in the same manner permitted under Code
Section 415(d)).

 

Section 3.3      Deferred Comp Participants. Effective January 1, 1996, an
individual shall be eligible to become a Deferred Comp Participant in the
deferred compensation features of this Plan (other than those deferral features
applicable to FlexComp Awards) for any Plan Year, if he or she:

 

 

(a)

is an officer;

 

 

(b)

is a highly compensated employee (as defined in Code Section 414(q) and the
regulations and other guidance issued thereunder) under the DSP and the
Retirement Plan for the DSP and Retirement Plan plan years that occur within the
Plan Year or was a highly compensated employee during the preceding two plan
years of the DSP and the Retirement Plan or is employed at a salary which, on an
annual basis, is anticipated to exceed $80,000 (adjusted for increases in the
cost of living at the same time and in the same manner permitted under Code
Section 415(d)); or

 

 

(c)

after having become eligible under (a) or (b) above for a prior Plan Year, the
individual would have been a highly compensated employee under the DSP or the
Retirement Plan for the DSP or Retirement Plan plan year ending within the
Plan’s Plan Year (as defined in Code Section 414(q) and the regulations and
other guidance issued thereunder) had the individual’s compensation included all
amounts that the individual deferred under this Plan other than deferrals, if
any, of the FlexComp Awards.

 

Notwithstanding the foregoing provisions of Section 3.3(b), effective May 1,
1999, the rule in the DSP and Retirement Plan automatically excluding an
employee from participation therein for two plan years after a plan year in
which such employee is a highly compensated employee shall not apply with
respect to Qualified Managers as defined in the DSP. Therefore, in lieu of
Section 3.3(b), such individuals shall be eligible to become a Deferred Comp
Participant in the deferred compensation features of this Plan (other than those
deferral features applicable to FlexComp Awards) for any Plan Year, if he or she
otherwise meets the requirements of Section 3.3(a) or (c) or such individual is
a highly compensated employee, as defined therein for the DSP and Retirement
Plan plan years that occur within the Plan Year or is employed at a salary
which, on an annual basis, is anticipated to exceed $80,000 (adjusted for
increases in the cost of living at the same time and in the same manner
permitted under Code Section 415(d)).

 

 

 

 

-5-

 



 

 

ARTICLE IV

FLEXCOMP AWARDS AND PLAN DEFERRALS

 

Section 4.1      Payment of Annual FlexComp Award. A FlexComp Award Participant
who: (i) as of the last day of a Plan Year, is actively employed by the Company
or receiving benefits under an LTD Plan; or (ii) terminates employment during a
Plan Year due to “retirement” (as that term is defined under the Retirement
Plan) or death, shall be paid any FlexComp Award that he or she may become
entitled to receive for the Plan Year (as determined under Section 4.2) in cash
as soon as practicable following the end of such Plan Year. A FlexComp Award
Participant who terminates during a Plan Year for any reason other than
“retirement” (as defined under the Retirement Plan) or death shall be paid any
FlexComp Award that he or she may become entitled to receive for the Plan Year
in cash as soon as practicable after the end of the Plan Year following his or
her termination of employment.

 

Section 4.2      Amount of Annual FlexComp Award. A FlexComp Award Participant
shall be entitled to an annual FlexComp Award, the amount of which shall be
determined as follows:

 

(a)         The formula for determining the FlexComp Award set forth in (b) or
(c) below shall apply to all FlexComp Award Participants, as follows:

 

 

(1)

FlexComp Award Participants who are hired on or after June 1, 2000 shall have
their FlexComp Award amounts determined under (b) below.

 

 

(2)

FlexComp Award Participants who were actively employed (including those on an
authorized leave of absence) FlexComp Award Participants during the Plan Year
beginning June 1, 2000 and who, in accordance with such procedures established
by the Committee made a one-time irrevocable election prior to the date
established by the Committee, to have their FlexComp Awards determined under the
formula set forth in (b) or (c) below for all Plan Years beginning on and after
June 1, 2000 shall have their FlexComp Awards determined in accordance with that
affirmative election. In the absence of an affirmative election to the contrary,
such Participant’s FlexComp Award for all Plan Years beginning on and after June
1, 2000 shall be determined under the formula set forth in (b) below.

 

 

(3)

FlexComp Award Participants who were actively employed before June 1, 2000, were
not eligible for the election as described in (a)(2) above even though they were
actively employed at such time, became eligible to participate as a FlexComp
Award Participant without having incurred a break in service from the Company
(whether or not such participation was for the first time), and participate in
the final average pay portion of the Retirement Plan shall be provided with a
one-time irrevocable election to choose whether to have the FlexComp Award
determined under (b) or (c)

 

 

 

-6-

 



 

below. Such irrevocable election shall be made upon becoming a FlexComp Award
Participant at such time and in accordance with such procedures established by
the Committee. In the absence of a timely affirmative election, the
Participant’s FlexComp Award shall be determined under (b) below.

 

 

(4)

FlexComp Award Participants not otherwise described in (1), (2) or (3) above
(including, by way of illustration and not limitation, FlexComp Award
Participants who terminated employment prior to June 1, 2000 and are re-hired
after that date), shall have their FlexComp Awards determined under the formula
described in (b) below for all relevant Plan Years beginning on and after June
1, 2000.

 

 

(5)

In all events, the formula described in (c) below shall apply in determining the
amount of all annual FlexComp Awards for periods before June 1, 2000.

 

(b)        If this Section 4.2(b) applies to a FlexComp Award Participant (as
determined under (a) above), the amount of a FlexComp Award for any such
Participant shall be determined under the following formula: [“X” (a DSP factor)
plus “Y” (a fixed factor)] times the Participant’s Current Compensation. The
determination of the appropriate factors and the relevant terms are set forth
below:

 

 

(1)

X, the DSP factor, is based on the Participant’s lost DSP matching
contributions, and, equals:

 

 

(A)

a variable amount, determined in the Company’s discretion, but which percentage
shall be applied consistently to all such Participants, between 1.5% and 6% for
periods on and after June 1, 2000, and before July 1, 2002; and

 

 

(B)

a variable amount, determined in the Company’s discretion, but which percentage
shall be applied consistently to all such Participants, between 1.5% and 7.2%
for periods on and after July 1, 2002.

 

 

(2)

Y, the fixed factor, is 4%.

 

 

(3)

In the event a Participant terminates employment with the Company during the
Plan Year for any reason other than “retirement” (as defined under the
Retirement Plan) or death, the Participant shall be entitled to a FlexComp Award
for the portion of the Plan Year in which he or she is employed, based on his or
her Current Compensation for the partial Plan Year.

 

(c)         If this Section 4.2(c) applies to a FlexComp Award Participant (as
determined under (a) above), the amount of a FlexComp Award for any such
Participant shall be determined

 

 

 

-7-

 



 

under the following formula: [“X” (a DSP factor) plus the product of “Y” (an
age-based factor) and “Z” (a service-based factor)] times the Participant’s
Current Compensation. The determination of the appropriate factors and the
definitions of the relevant terms are set forth below:

 

 

(1)

X, the DSP factor, is based on the Participant’s lost DSP matching
contributions, and, equals:

 

 

(A)

3% for periods before October 1, 1997;

 

 

(B)

a variable amount, determined in the Company’s discretion, but which percentage
shall be applied consistently to all such Participants, between 1.5% and 6% for
periods on and after October 1, 1997 and before July 1, 2002; and

 

 

(C)

a variable amount, determined in the Company’s discretion, but which percentage
shall be applied consistently to all such Participants, between 1.5% and 7.2%
for periods on and after July 1, 2002.

 

 

(2)

Y, the age-based factor is 1.085^ (the Participant’s age minus 30), with the
Participant’s age being determined as of the last day of the Plan Year, unless
the Participant terminates during the Plan Year for any reason other than
“retirement” (as defined under the Retirement Plan) or death, in which case the
Participant’s age shall be determined as of his or her date of termination.

 

 

(3)

Z, the service-based factor is equal to 1.8 + (.02 x the Participant’s years of
credited service under the Retirement Plan (including years of service credited
under the Pension Plan for Hourly Employees of General Mills Restaurants, Inc.,
if such service would have been included under the portability provisions of the
Retirement Plan had the Participant been an active participant in the Retirement
Plan at the time of the FlexComp Award) and under the Retirement Income Plan of
General Mills, Inc. during periods when the Participant was entitled to accrue
benefits thereunder before first becoming eligible to participate in this Plan).

 

 

(4)

The product of Y and Z shall not be less than 2%, or greater than 20%.

 

 

(5)

In the event a Participant terminates employment with the Company during the
Plan Year for any reason other than “retirement” (as defined under the
Retirement Plan) or death, the Participant shall be entitled to a FlexComp Award
for the portion of the Plan Year in which he or she is employed, based on his or
her Current Compensation for the partial Plan Year.

 

 

 

 

-8-

 



 

 

Section 4.3      Deferral of Annual FlexComp Award. Notwithstanding Section 4.1,
any FlexComp Award Participant may elect to defer up to 100% (in a whole
percentage) of any FlexComp Award that he or she may become entitled to receive
for a Plan Year. Any such election shall apply to the specified percentage of
the Participant’s FlexComp Award for the Plan Year, provided the Participant
completes and submits to the Company a deferral election form no later than the
December 31 within such Plan Year. If a Participant will first become eligible
to participate in the FlexComp Plan after December 31 of a Plan Year but prior
to the end of such Plan Year, such Participant may make a deferral election
conditioned on the granting of a FlexComp Award for such Plan Year (a
“Conditional Election”), if made prior to December 31st of that Plan Year. Such
Conditional Election shall apply to the FlexComp Award, if any, made to the
Participant for such Plan Year. The Participant’s deferral percentage election
shall remain in effect with respect to any FlexComp Awards for future Plan
Years, until the Participant changes such election by completing and submitting
to the Company a new deferral election form on or before any subsequent December
31. Any such new election shall apply to the specified percentage of the
Participant’s FlexComp Award for the Plan Year in which such December 31 falls
and for future Plan Years until the Participant next changes his or her
election. Notwithstanding the foregoing, the amount of any deferral may not
exceed the gross amount of the Participant’s FlexComp Award reduced by any tax
required to be withheld from such amounts under Code Section 3101(a) and (b) or
any state or local statute. Further, notwithstanding any prior deferral
election, if the Participant terminates prior to the date of any FlexComp Award,
then any deferral election made with respect to such FlexComp Award shall not
become effective.

 

 

Section 4.4

Salary, Incentive, and Bonus Deferral Elections.

 

 

(a)

Elections by Officers. A Deferred Comp Participant who is an officer of the
Company may make the following deferral elections:

 

 

(1)

Base Compensation. Such Participant may make an initial election to defer up to
25% (in a whole percentage) of his or her base compensation (15% of his or her
base compensation (in whole percentages) earned prior to January 1, 2004) by
completing and submitting to the Company a deferral election form at such time
and in such manner as determined by the Compensation Committee. Such election
shall apply to the Participant’s base compensation attributable to services
performed after the election and before the beginning of the next calendar year.
That initial deferral election shall continue to apply with respect to all
future base compensation until the election is changed by the Participant. The
Participant may elect to modify any deferral election of base compensation for
the remainder of any calendar year or any future year by providing written
notice to the Company at such time and in such manner as determined by the
Compensation Committee. Any such change shall be effective as soon as
practicable after the end of the week following the week after the Company’s
receipt of the Participant’s written notice of change.

 

 

 

 

-9-

 



 

 

 

(2)

Management Incentive Plan Bonus Deferral. Such Participant may elect to defer up
to 100% (in a whole percentage) of his or her Management Incentive Plan
incentive compensation by completing and submitting to the Company a deferral
election form no later than the sixtieth (60th) day preceding the end of the
Company’s fiscal year. Such deferral election shall apply to all future
Management Incentive Plan incentive compensation payments until changed for a
future Plan Year by the Participant in writing. A Participant may elect to
change his or her deferral election of incentive compensation by providing
written notice to the Company no later than the sixtieth (60th) day immediately
preceding the Company’s fiscal year for which such incentive compensation would
otherwise be payable. Notwithstanding the foregoing, the amount of any deferral
may not exceed the gross amount of the Participant’s incentive compensation
reduced by any tax required to be withheld from such amounts under Code Section
3101(a) and (b) or any state or local statute. Further, notwithstanding any
prior deferral election, if the Participant terminates prior to the date of any
incentive compensation award, then any deferral election made with respect to
such incentive compensation award shall not become effective.

 

 

(b)

Elections by All Other Participants. A Deferred Comp Participant who is not an
officer of the Company may make the following deferral elections:

 

 

(1)

Deferrals of Earnable Compensation. Such Participant may elect to defer up to
25% (in a whole percentage) of his or her “earnable compensation” (as such term
is defined under the DSP) (15% of his or her “earnable compensation” (in whole
percentages) earned prior to January 1, 2004) by completing and submitting to
the Company a deferral election form at such time and in such manner as
determined by the Minor Amendment Committee (or its delegate). Such election
shall apply to the Participant’s “earnable compensation” attributable to
services performed after the election and shall remain in effect until changed
by the Participant. A Participant may change his or her deferral election of
earnable compensation for any future period by providing written notice to the
Company on such forms as prescribed by the Minor Amendment Committee or its
delegate. Any such change shall be effective as soon as practicable after the
end of the week following the week after the Company’s receipt of the
Participant’s written notice.

 

 

(2)

Bonus for Operations. Such Participant may elect to defer up to 25% (in a whole
percentage) of his or her operations bonus (15% of his or her operations bonus
for bonuses payable prior to January 1, 2004) by completing and submitting to
the Company a deferral election form no later than the forty-fifth (45th) day
preceding the end of the applicable bonus period. Such deferral election shall
apply to all future operations bonuses until changed by the Participant in
writing. A Participant may elect to change his or her deferral election of
future operations bonuses by

 

 

 

-10-

 



 

providing written notice to the Company no later than the forty-fifth (45th) day
preceding the end of the next applicable bonus period. Notwithstanding the
foregoing, the amount of any deferral may not exceed the gross amount of the
Participant’s operations bonus reduced by any tax required to be withheld from
such amounts under Code Section 3101(a) and (b) or any state or local statute.
Further, notwithstanding any prior deferral election, if the Participant
terminates prior to the date of any award of an operations bonus, then any
deferral election made with respect to such bonus shall not become effective.

 

 

(3)

Management Incentive Plan Bonus. Such Participant may elect to defer up to 25%
(in a whole percentage) of his or her Management Incentive Plan bonus (15% of
his or her Management Incentive Plan bonus for bonuses payable prior to January
1, 2004), provided the Participant completes and submits to the Company a
deferral election form no later than the sixtieth (60th) day preceding the end
of the applicable bonus period. Such deferral election shall apply to all future
Management Incentive Plan bonuses until changed by the Participant in writing. A
Participant may elect to change his or her deferral election of future
Management Incentive Plan bonuses by providing written notice to the Company no
later than the sixtieth (60th) day preceding the end of the next applicable Plan
Year. Notwithstanding the foregoing, the amount of any deferral may not exceed
the gross amount of the Participant’s Management Incentive Plan bonus reduced by
any tax required to be withheld from such amounts under Code Section 3101(a) and
(b) or any state or local statute. Further, notwithstanding any prior deferral
election, if the Participant terminates prior to the date of any award of a
Management Incentive Plan bonus, then any deferral election made with respect to
such bonus shall not become effective.

 

 

(c)

Special Bonuses. Effective with respect to bonuses awarded on or after January
1, 1996, any Deferred Comp Participant may elect to defer up to 100% (in a whole
percentage) of: (i) any “sign-on bonus” that may become payable to such
Participant by completing and submitting to the Company a deferral election form
no later than his or her date of hire, and (ii) any “special project bonus” that
the Senior Vice President of Personnel, in his or her sole discretion, (or the
Compensation Committee with respect to a Participant who is subject to Section
16 of the Exchange Act) may award to such Participant by completing and
submitting to the Company a deferral election form within 30 days of receiving
from the Company a written communication regarding the goals and objectives that
must be attained in order to earn such special project bonus. Notwithstanding
the foregoing, the amount of any deferral under this subsection may not exceed
the gross amount of the applicable bonus reduced by any tax required to be
withheld from such amounts under Code Section 3101(a) and (b) or any state or
local statute. Further, notwithstanding any prior deferral election, if the
Participant terminates prior to the date of any award of a sign-on or special
project

 

 

 

-11-

 



 

bonus, then any deferral election made with respect to such bonus shall not
become effective.

 

 

(d)

Bridge Period Benefit Amount and Restricted Stock Amount. In addition to the
deferral elections under subsections (a), (b) and (c), a Deferred Comp
Participant may elect to defer an amount of his or her base compensation for
calendar years 1998 and 1999, which amount is equivalent to a specified
percentage (in a whole percentage) of his or her “Bridge Period Benefit Amount,”
provided, however, that such election shall not be effective for base
compensation earned prior to September 1, 1998. The Participant’s Bridge Period
Benefit Amount shall equal (i) the taxable amounts paid to the Participant under
the Darden Restaurants, Inc. Bridge Period Benefit Plan and the Darden
Restaurants, Inc. Bridge Period Retirement Plan, plus (ii) the amounts realized
by the Participant on his or her exercise of all or any portion of the Stock
Option granted under such plans prior to December 31, 1999. In addition, a
Participant may elect to defer an amount of his or her: (i) base compensation
and Management Incentive Plan incentive compensation award if the Participant is
an officer of the Company, (ii) earnable compensation, operations bonus and
Management Incentive Plan incentive compensation award if the Participant is not
an officer of the Company, and/or (iii) special bonuses, which amount is
equivalent to a specified percentage (in a whole percentage) of his or her
“Restricted Stock Amount.” The Participant’s Restricted Stock Amount shall equal
the value of the Participant’s restricted stock that vests in the year such base
compensation, incentive compensation, earnable compensation, or bonus is earned.
Any such election under this subsection (d) shall be made by completing and
submitting to the Company a deferral election form that shall apply to base
compensation or earnable compensation that would otherwise be payable at least
30 days after such form is submitted to the Company and to incentive
compensation and operations and special bonuses that are not determinable prior
to at least 30 days after such form is submitted to the Company, pursuant to
rules established by the Company. A Participant may change his or her deferral
election of base compensation, earnable compensation and/or incentive
compensation (including operations and special bonuses) under this subsection
(d) by providing written notice to the Company. Any such change shall apply to
base compensation or earnable compensation that would otherwise be payable as
soon as practicable after the end of the week following the week after the
Company’s receipt of the Participant’s written notice and to incentive
compensation (including operations and special bonuses) that is not determinable
prior to at least 30 days after the Company receives the Participant’s written
notice, pursuant to rules established by the Company. Notwithstanding the
foregoing, the amount of any deferral under this subsection (d) may not exceed
the gross amount of the Bridge Period Benefit Amount and/or Restricted Stock
Amount reduced by any tax required to be withheld from such amounts under Code
Section 3101(a) and (b) or any state or local statute. Further, notwithstanding
any prior deferral election, if the Participant terminates prior to the
effective date of any deferral under this Section 4.3(d), then any deferral
election made shall not become effective.

 

 

 

 

-12-

 



 

 

Section 4.5      Short-Term Deferrals. Notwithstanding the foregoing provisions
of this Article IV, the Company may permit a Participant to elect to defer all
or part of the Participant’s incentive compensation award, if any, to a date
certain selected by the Company within the taxable year it would otherwise be
paid, upon written notice to the Company received by December 31 of the
preceding calendar year. Interest shall be credited on such deferred amount at a
rate selected by the Company and shall be communicated to the Participant at the
same time the availability of any such short-term deferral opportunity is
communicated to Participants.

 

ARTICLE V

ESTABLISHMENT OF ACCOUNTS AND CREDITS TO ACCOUNTS

 

Section 5.1       Deferred Accounts and Rates of Return on Deferred Accounts. A
deferred compensation account (“Deferred Account”) shall be established on
behalf of each Participant with respect to whom an amount is deferred under
Section 4.4 of this Plan, including amounts transferred in accordance with
Appendix A. The amount of a Participant’s deferrals under this Plan shall be
credited to such Participant’s Deferred Account as soon as practicable after the
amount would otherwise have been paid in the absence of the deferral election.
Effective January 1, 1998, each Participant’s Deferred Account shall be credited
daily with a “rate of return” on the total deferred amounts credited to the
Participant’s Deferred Account and a Participant may make separate elections
with respect to “rates of return” for past and future deferrals. Such “rates of
return” are described in Section 5.3.

 

Section 5.2     FlexComp Accounts and Rates of Return on Amounts in FlexComp
Accounts. A deferred FlexComp Award account (“FlexComp Account”) shall be
established on behalf of each Participant who elects to defer a percentage of
his or her FlexComp Awards. The amount of a Participant’s deferred FlexComp
Awards shall be credited to such Participant’s FlexComp Account as soon as
practicable after the amount would otherwise have been paid in the absence of a
deferral election. Effective January 1, 1998, each Participant’s FlexComp
Account shall be credited daily with a “rate of return” on the total deferred
amounts credited to the Participant’s FlexComp Account and a Participant may
make separate elections with respect to “rates of return” for past and future
deferrals. Such “rates of return” are described in Section 5.3.

 

Section 5.3       Rates of Return. The “rates of return” credited to a
Participant’s accounts under Sections 5.1 and 5.2 shall be based upon the actual
investment performance of funds in the DSP, or at such other rates as may be
made available to the Participant from time to time pursuant to the provisions
of the Plan and the procedures established by the Committee. The Committee may
delete funds, on a prospective basis, by notifying all Participants whose
Accounts include rates of return based on such funds, in advance, and soliciting
elections for transfer to other rates of return then available to such
Participants.

 

Participants may elect to have any combination of the above “rates of return”
accrue on amounts in their accounts, from 1% to 100%, provided that the sum of
the percentages attributable to such rates equals 100%. A Participant may change
the “rate(s) of return” to be credited to his or her accounts, on a daily basis,
by notifying the Committee or its delegate, at

 

 

 

-13-

 



 

such time and in such manner as approved by the Committee or its delegate.
Effective January 1, 1998, each Participant’s accounts will be credited daily
with the “rate(s) of return” elected by the Participant until the amount in each
Participant’s Accounts is distributed to the Participant on the distribution
date(s) elected by the Participant. Each Participant shall receive a quarterly
statement of the balance of his or her accounts.

 

Section 5.4      Impact on Other Benefit Plans. The Company may maintain life
and/or disability plans under which benefits earned or payable are related to a
Participant’s earnings. Any such benefits will generally be based upon the
earnings that a Participant would have earned in a given calendar year in the
absence of any deferral hereunder.

 

ARTICLE VI

PAYMENT OF ACCOUNTS

 

Section 6.1    Hardship Distributions. At any time prior to the time an amount
is otherwise payable hereunder, an active Participant may request a distribution
of deferred amounts on account of the Participant’s financial hardship, subject
to the following requirements:

 

 

(a)

Such distribution shall be made, in the sole discretion of the Minor Amendment
Committee or its delegate or by the Compensation Committee if the Participant is
subject to Section 16 of the Exchange Act, if the Participant has incurred an
unforeseeable emergency.

 

 

(b)

For purposes of this plan, an “unforeseeable emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a Participant’s dependent (as defined in Code section 152(a)),
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case and be based on
the information supplied by the Participant, in writing, on the form provided by
the Minor Amendment Committee or its delegate.

 

 

(c)

Notwithstanding the foregoing, payment under this Section 6.1 may not be made to
the extent that such hardship is or may be relieved:

 

 

(i)

through reimbursement or compensation by insurance or otherwise,

 

 

(ii)

by liquidation of the participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

 

 

(iii)

by cessation of deferrals under the Plan.

 

 

 

-14-

 



 

 

In addition to the foregoing, distributions under this Section 6.1 shall not be
allowed for purposes of sending a child to college or the Participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an unforeseeable emergency are limited to the extent reasonably
needed to satisfy the emergency need.

 

 

(d)

All distributions under this Section 6.1 shall be made as soon as practicable
after the Minor Amendment Committee or its delegate or the Compensation
Committee, as applicable, has approved the distribution and that the
requirements of this Section 6.1 have been met.

 

Section 6.2       Payment of Deferred Amounts. At the time a Participant makes
his or her election to defer any amounts under this Plan, the Participant must
also elect a distribution date and a form of payment with respect to the
deferral of each of the amounts subject to any such election, in accordance with
subsections (a) and (b) and subject to subsection (c) below. A Participant who
has a Supplemental Savings Account transferred to this Plan pursuant to Appendix
A shall also elect a distribution date and form of payment with respect to his
or her Supplemental Savings Account, in accordance with subsections (a) and (b)
and subject to subsection (c) below. Each deferred amount under this Plan is
paid separately according to the Participant’s deferred distribution date
election. Notwithstanding any Participant election to the contrary, all
distributions under this Plan shall be paid or commence to be paid as soon as
practicable after the January 1 coincident with or next following the
Participant’s termination of employment or retirement from the Company.

 

 

(a)

Distribution Date. The distribution date may be any date that is at least one
year subsequent to the date the compensation, bonus, FlexComp Award or the
Supplemental Savings Account (whichever is applicable) would otherwise be
payable, but shall not be later than the date the Participant attains age 70.

 

 

(b)

Form of Payment. The Participant may elect to have his or her deferred amounts
subject to such election, paid in:

 

 

(1)

a single payment,

 

 

(2)

substantially equal annual installments for a period not to exceed ten (10)
years,

 

 

(3)

substantially equal annual installments for a period not to exceed fifteen (15)
years for deferral elections made prior to December 31, 1985 (if so elected at
the time of the original deferral), or

 

 

(4)

any other form of payment requested in writing by the Participant and approved
by the Minor Amendment Committee or its delegate or by the Compensation
Committee if the Participant is subject to Section 16 of the Exchange Act, with
regard to amounts deferred under Article IV.

 

 

 

 

-15-

 



 

 

 

(c)

Special Rules. Notwithstanding the above, the following provisions shall apply:

 

 

(1)

Except as provided in Subsection 6.2(c)(3), if a Participant terminates
employment for any reason other than Retirement or death, the Committee or its
delegate shall require that full payment of all amounts deferred under this Plan
be paid in the form of a single lump sum cash payment as soon as practicable
after the January 1 coincident with or next following the Participant’s
termination of employment.

 

 

(2)

As to all future and previous deferrals, an active Participant may request to
amend his or her distribution date and/or form of payment with respect to a
deferral provided: (i) the initial distribution date in the absence of such
distribution election amendment is not within twelve (12) months of the date of
the amendment; (ii) his or her amended distribution date is at least one year
after the distribution date in the absence of such distribution election
amendment; (iii) his or her amended form of payment is in substantially equal
annual installments for a period not to exceed ten (10) years or a lump sum; and
(iv) no modifications for distribution dates and/or forms of payment are
permitted with respect to any deferrals after payment of such deferrals has
commenced to be paid. No more than two amendments to the Participant’s initial
distribution election with respect to a particular deferral shall be permitted.
Any such amendment must be in writing and submitted to the Committee for
approval.

 

 

(3)

Notwithstanding any other provision of this Plan to the contrary, a Participant
may, at any time prior or subsequent to the distribution date selected by the
Participant, request in writing to the Committee to have his or her form of
payment of any or all amounts in his or her FlexComp Account, Deferred
Compensation Account, and/or Supplemental Savings Account changed to an
immediate lump-sum distribution, provided that the amount of any such lump-sum
distribution shall be reduced by an amount equal to the product of (X) the total
lump-sum distribution otherwise payable (based on the value of the Participant’s
FlexComp Account, Deferred Compensation Account, or Supplemental Savings
Account, as the case may be) as of the first day of the month in which the
lump-sum amount is paid, adjusted by a pro-rata portion of the rate of return
for the prior month in which the lump-sum is paid, determined by multiplying the
actual rate of return for such prior month by a fraction, the numerator of which
is the number of days in the month in which the request is received prior to the
date of payment, and the denominator of which is the number of days in the
month), and (Y) the rate set forth in Statistical Release H.15(519), or any
successor publication, as published by the Board of Governors of the Federal
Reserve System for one-year U.S. Treasury notes under the heading “Treasury
Constant Maturities” for the first day of the calendar month in which the
written request for an immediate lump-sum distribution is approved by the
Committee. Any

 

 

 

-16-

 



 

such lump sum distribution shall be paid within one (1) business day of approval
by the Committee of such request.

 

Section 6.3      Death of a Participant. If a Participant dies before the full
distribution of his or her accounts under this Article VI, a lump sum payment of
the remaining distribution amount shall be made to the beneficiary designated by
the Participant. This payment shall be made as soon as practicable after the
Committee receives notification of the Participant’s death. In the absence of
any such designation, payment shall be made to the personal representative,
executor or administrator of the Participant’s estate.

 

ARTICLE VII

ADMINISTRATION OF THE PLAN

 

Section 7.1      Committee. This Plan shall be administered by the Committee.
The Committee shall act by affirmative vote of a majority of its members at a
meeting or in writing without a meeting. The Committee shall appoint a secretary
who may be but need not be one of its own members. The secretary shall keep
complete records of the administration of the Plan. The Committee may authorize
each and any one of its members to perform routine acts and to sign documents on
its behalf.

 

Section 7.2     Plan Administration. The Committee may appoint such persons or
establish such subcommittees, employ such attorneys, agents, accountants or
investment advisors necessary or desirable to advise or assist it in the
performance of its duties hereunder, and the Committee may rely upon their
respective written opinions or certifications. Administration of the Plan shall
consist of interpreting and carrying out the provisions of the Plan in the
discretion of the Committee. The Committee shall, in its discretion, determine
the eligibility of employees to participate in the different features of the
Plan, their rights while Participants in the Plan and the nature and amounts of
benefits to be received therefrom. The Committee shall, in its discretion,
decide any disputes which may arise under the Plan. The Committee may provide
rules and regulations for the administration of the Plan consistent with its
terms and provisions. Any construction or interpretation of the Plan and any
determination of fact in administering the Plan made in good faith by the
Committee shall be final and conclusive for all Plan purposes.

 

 

 

Section 7.3

Claims Procedure.

 

 

(a)

The Minor Amendment Committee or its delegate shall prescribe a form for the
presentation of claims under the terms of this Plan.

 

 

(b)

Upon presentation to the Minor Amendment Committee or its delegate of a claim on
the prescribed form, the Minor Amendment Committee or its delegate shall make a
determination of the validity thereof. If the determination is adverse to the
claimant, the Minor Amendment Committee or its delegate shall furnish to the
claimant within a reasonable period of time after the receipt of the claim a
written notice setting forth the following:

 

 

 

-17-

 



 

 

 

(1)

The specific reason or reasons for the denial;

 

 

(2)

Specific reference to pertinent provisions of this Plan on which the denial is
based;

 

 

(3)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

(4)

An explanation of this Plan’s claim review procedure.

 

 

(c)

If a claim is denied, the claimant may appeal such denial to the Minor Amendment
Committee or its delegate for a full and fair review of the adverse
determination. The claimant’s request for review must be in writing and be made
to the Minor Amendment Committee or its delegate within 60 days after receipt by
the claimant of the written notification required under subsection (b) above.
The claimant or his or her duly authorized representative may submit issues and
comments in writing which shall be given full consideration by the Minor
Amendment Committee or its delegate in its review.

 

 

(d)

The Minor Amendment Committee or its delegate may, in its sole discretion,
conduct a hearing. A request for a hearing will be given full consideration. At
such hearing, the claimant shall be entitled to appear and present evidence and
be represented by counsel.

 

 

(e)

A decision on a request for review shall be made by the Minor Amendment
Committee or its delegate not later than 60 days after receipt of the request;
provided, however, in the event of a hearing or other special circumstances,
such decision shall be made not later than 120 days after receipt of such
request.

 

 

(f)

The Minor Amendment Committee’s or its delegate’s decision on review shall state
in writing the specific reasons and references to this Plan provisions on which
it is based. Such decision shall be immediately provided to the claimant. In the
event the claimant disagrees with the findings of the Minor Amendment Committee
or its delegate, the matter shall be referred to arbitration in accordance with
Section 7.6 hereof.

 

 

(g)

The Minor Amendment Committee or its delegate may allocate its responsibilities
among its several members, except that all matters involving the hearing of and
decision on claims and the review of the determination of benefits shall be made
by the full Minor Amendment Committee or its delegate. No member of the Minor
Amendment Committee or its delegate shall participate in any matter relating
solely to himself or herself.

 

Section 7.4     Non-Assignability. The interests herein and the right to receive
distributions from a Participant’s accounts under this Plan may not be
anticipated, alienated,

 

 

 

-18-

 



 

sold, transferred, assigned, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a Participant becomes
bankrupt, the interests of the Participant under this Plan in his or her
accounts may be terminated by the Minor Amendment Committee or its delegate (or
the Compensation Committee with respect to a Participant who is subject to
Section 16 of the Exchange Act), which, in its sole discretion, may cause the
same to be held or applied for the benefit of one or more of the dependents of
such Participant or make any other disposition of such interests that it deems
appropriate.

 

Section 7.5     Amendments to Plan. Darden Restaurants, Inc. reserves the right
to suspend, amend or otherwise modify or terminate this Plan at any time,
without notice. Such action shall be taken by the Board of Directors of Darden
Restaurants, Inc. However, this Plan may not be suspended, amended, otherwise
modified, or terminated after a Change in Control without the written consent of
a majority of Participants determined as of the day before such Change in
Control occurs. A “Change in Control” shall mean the occurrence of any of the
following events:

 

 

(a)

any person (including a group as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934) becomes the beneficial owner, directly or indirectly, of
twenty percent (20%) or more of the shares of Darden Restaurants, Inc. entitled
to vote for the election of directors;

 

 

(b)

as a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sales of assets or contested election, or
combination of the foregoing, the persons who were directors of Darden
Restaurants, Inc. just before such event shall cease to constitute a majority of
Darden Restaurants, Inc.’s Board of Directors; or

 

 

(c)

the shareholders of Darden Restaurants, Inc. approve an agreement providing for
a transaction in which Darden Restaurants, Inc. will cease to be an independent
publicly-owned corporation or a sale or other disposition of all or
substantially all of the assets of Darden Restaurants, Inc. occurs.

 

Notwithstanding any other provision of this Plan to the contrary, the Minor
Amendment Committee, or the Compensation Committee with respect to a Participant
who is subject to Section 16 of the Exchange Act, may, in its sole discretion,
direct that payments be made before such payments are otherwise due if, for any
reason (including, but not limited to a change in the tax or revenue laws of the
United States of America, a published ruling or similar announcement issued by
the Internal Revenue Service, a regulation issued by the Secretary of the
Treasury or his delegate, or a decision by a court of competent jurisdiction
involving a Participant or Beneficiary), such Committee believes that
Participants or their Beneficiaries have recognized or will recognize income for
federal income tax purposes with respect to amounts that are or will be payable
to such Participants under this Plan before such amounts are scheduled to be
paid. In making this determination, such Committee shall take into account the
hardship that would be imposed on Participants or their Beneficiaries by the
payment of federal income taxes under such circumstances.

 

 

 

 

-19-

 



 

 

Section 7.6      Arbitration. Subject to the completion of the claims procedure
described in Section 7.3, any controversy or claim arising out of or relating to
this Plan, or any alleged breach of the terms or conditions contained herein,
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”) as such rules may be
modified herein.

 

 

(a)

An award rendered in connection with an arbitration pursuant to this Section 7.6
shall be final and binding and judgment upon such an award may be entered and
enforced in any court of competent jurisdiction.

 

 

(b)

The forum for arbitration under this Plan shall be Orlando, Florida and the
governing law for such arbitration shall be the laws of the State of Florida.

 

 

(c)

Arbitration under this Section 7.6 shall be conducted by a single arbitrator
selected jointly by Darden Restaurants, Inc. and the Participant or Beneficiary,
as applicable (the “Complainant”). If within thirty (30) days after a demand for
arbitration is made, Darden Restaurants, Inc. and the Complainant are unable to
agree on a single arbitrator, three arbitrators shall be appointed to conduct
the arbitration. Each party shall select one arbitrator and those two
arbitrators shall then select a third neutral arbitrator within thirty (30) days
after their appointment. In connection with the selection of the third
arbitrator, consideration shall be given to familiarity with executive
compensation plans and experience in dispute resolution between parties, as a
judge or otherwise. If the arbitrators selected by the parties cannot agree on
the third arbitrator, they shall discuss the qualifications of such third
arbitrator with the AAA before selection of such arbitrator, which selection
shall be in accordance with the Commercial Arbitration Rules of the AAA.

 

 

(d)

If an arbitrator cannot continue to serve, a successor to an arbitrator selected
by a party shall be also selected by the same party, and a successor to a
neutral arbitrator shall be selected as specified in subsection (c) of this
Section. A full rehearing will be held only if the neutral arbitrator is unable
to continue to serve or if the remaining arbitrators unanimously agree that such
a rehearing is appropriate.

 

 

(e)

The arbitrator or arbitrators shall be guided, but not bound, by the Federal
Rules of Evidence and by the procedural rules, including discovery provisions,
of the Federal Rules of Civil Procedure. Any discovery shall be limited to
information directly relevant to the controversy or claim in arbitration.

 

 

(f)

The parties shall each be responsible for their own costs and expenses, except
for the fees and expenses of the arbitrators, which shall be shared equally by
Darden Restaurants, Inc. and the Complainant.

 

Section 7.7       Plan Unfunded. Nothing in this Plan shall be interpreted or
construed to require the Company in any manner to fund any obligation to the
Participants, terminated Participants or beneficiaries hereunder. Nothing
contained in this Plan nor any action taken

 

 

 

-20-

 



 

hereunder shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Company and the Participants, terminated
Participants, beneficiaries, or any other persons. Any funds which may be
accumulated in order to meet any obligation under this Plan shall for all
purposes continue to be a part of the general assets of the Company; provided,
however, that the Company may establish a trust to hold funds intended to
provide benefits hereunder so long as the assets of such trust become subject to
the claims of the general creditors of the Company in the event of bankruptcy or
insolvency of the Company. To the extent that any Participant, terminated
Participant, or Beneficiary acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of any
unsecured general creditor of the Company.

 

Section 7.8       Applicable Law. All questions pertaining to the construction,
validity and effect of this Plan shall be determined in accordance with the laws
of the State of Florida, to the extent not preempted by Federal law.

 

Section 7.9      Limitation of Rights. This Plan is a voluntary undertaking on
the part of the Company. Neither the establishment of this Plan nor the payment
of any benefits hereunder, nor any action of the Company, the Committee or the
Minor Amendment Committee or its delegate shall be held or construed to be a
contract of employment between the Company and any eligible employee or to
confer upon any person any legal right to be continued in the employ of the
Company. The Company expressly reserves the right to discharge, discipline or
otherwise terminate the employment of any eligible employee at any time.
Participation in this Plan gives no right or claim to any benefits beyond those
which are expressly provided herein and all rights and claims hereunder are
limited as set forth in this Plan.

 

Section 7.10     Severability. In the event any provision of this Plan shall be
held illegal or invalid, or would serve to invalidate this Plan, that provision
shall be deemed to be null and void, and this Plan shall be construed as if it
did not contain that provision.

 

Section 7.11    Headings and Number. The headings to the Articles and Sections
of this Plan are inserted for reference only, and are not to be taken as
limiting or extending the provisions hereof.

 

Section 7.12    Incapacity. If the Minor Amendment Committee or its delegate
determines that a Participant, a terminated Participant, or any Beneficiary
under this Plan (each of which shall be referred to as the “Recipient”) is
unable to care for his or her affairs because of illness, accident, or mental or
physical incapacity, or because the Recipient is a minor, the Minor Amendment
Committee or its delegate may direct that any benefit payment due the Recipient
be paid to his or her duly appointed legal representative, or, if no such
representative is appointed, to the Recipient’s spouse, child, parent, or other
blood relative, or to a person with whom the Recipient resides or who has
incurred expense on behalf of the Recipient. Any such payment so made shall be a
complete discharge of the liabilities of this Plan with respect to the
Recipient.

 

Section 7.13    Binding Effect and Release. All persons accepting benefits under
this Plan shall be deemed to have consented to the terms of this Plan. Any final
payment or distribution to any person entitled to benefits under this Plan shall
be in full satisfaction of all

 

 



 

 

-21-

 

claims against this Plan, the Committee, the Minor Amendment Committee or its
delegate, and the Company arising by virtue of this Plan.

 

 

 

-22-

 



 

 

APPENDIX A

SUPPLEMENTAL SAVINGS ACCOUNTS

 

Eligibility for Supplemental Savings Account. An individual who was employed by
the Company on the distribution date and who had an account balance under the
terms of the Supplemental Savings Plan as of such date, shall have a
Supplemental Savings Plan Account established hereunder to the extent such
liability is transferred to this Plan as of the one-year anniversary of the
distribution date.

 

No Forfeitures of Supplemental Savings Account. All amounts credited to a
Participant’s Supplemental Savings Account under the Plan shall be fully vested.

 

 

This Plan document has been updated to include the following amendments:

 

 

•

Amended and restated as of July 26, 2002

 

•

Further amended March 19, 2003

 

•

Further amended December 4, 2003

 

 

 

 

 

-23-

 

 

 